DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021, 10/5/2021, and 6/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 10, 11, 15, 16, 20, 25, and 26 are objected to because of the following informalities:
In claim 6, line 2 “the calculation of radiation dose distribution” should be –the calculation of a radiation dose distribution--.
In claim 10, line 4, “plurality of DaRT radiotherapy sources” should be ----plurality of diffusing alpha-emitter radiation therapy (DaRT) radiotherapy sources--.
In claim 11, line 3, “select” should be –selecting--.
In lines 1-2 of claims 15, 16, 20, 25, and 26, “radon-220, lead-212 and bismuth-212” should be -- radon-220, lead-212, and bismuth-212--.
In line 2 of claims 20, “radon-220, Lead-212 and bismuth-212” should be -- radon-220, lead-212, and bismuth-212--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the source” in line 7 and “the DART radiotherapy source” in line 8. It is not clear which source is being referred to as there can be more than one. There is also insufficient antecedent basis for these limitations in the claim. 
Claim 1 recites the limitation “a plurality of DaRT radiotherapy sources” in line 11. It is not clear if this is a new instance or refers to the same “DaRT radiotherapy sources” mentioned in line 6 of the claim.
Claim 1 recites the limitation “the treatment” in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 inherit the deficiencies of claim 1 and are likewise rejected. 

Claim 2 recites the limitation “a plurality of tables” in line 2. It is not clear if this is a new instance or refers to the same table mentioned in line 4 of claim 1.
Claim 2 recites the limitation “different time periods” in line 2. It is not clear if this includes or is different than “a specific time period” mentioned in line 5 of claim 1.
Claim 2 recites the limitation “tables” in line 5. It is not clear if this is a new instance or refers to the same table mentioned in line 4 of claim 1.
Claim 3 recites the limitation “a plurality of tables” in line 2. It is not clear if this is a new instance or refers to the same table mentioned in line 4 of claim 1.
Claim 3 recites the limitation “sources of a single source type” in line 2. It is not clear if this is a new instance or refers to the same sources mentioned in line 6 of claim 1.
Claim 3 recites the limitation “tables” in line 5. It is not clear if this is a new instance or refers to the same table mentioned in line 4 of claim 1.
Claim 3 recites the limitation “the radiation dose” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the zone” in lines 5-6. It is not clear which zone is being referred to as there can be more than one. 
Claim 3 recites the limitation “the source” in line 6. It is not clear which source is being referred to as there can be more than one.
Claim 4 recites the limitation “the zone” in line 2. It is not clear which zone is being referred to as there can be more than one. 
Claim 4 recites the limitation “a source” in line 2. It is not clear which source is being referred to as there can be more than one. It is also not clear if this is a new instance or if it is one of the sources mentioned in claim 3.
Claim 4 recites the limitation “the source” in line 3. It is not clear which source is being referred to as there can be more than one.
Claim 5 recites the limitation “the dose” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the radiation dose” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the table” in line 2. It is not clear which table is being referred to as there can be more than one.
Claim 8 recites the limitation “the table” in line 2. It is not clear which table is being referred to as there can be more than one.
Claim 9 recites the limitation “the table” in line 2. It is not clear which table is being referred to as there can be more than one.
Claim 9 recites the limitation “radionuclides” in line 3. It is not clear if this is a new instance or refers to the radionuclides mentioned in line 7 of claim 1.  

Claim 10 recites the limitation “DaRT radiotherapy sources” in line 8. It is not clear if this is a new instance or refers to the same “DaRt radiotherapy sources” in line 4 of the claim.
Claim 10 recites the limitation “the source” in line 9 and “the DaRT radiotherapy source” in lines 10-11.  It is not clear which source is being referred to as there can be more than one.
Claim 10 recites the limitation "the treatment" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13 inherit the deficiencies of claim 10 and are likewise rejected.
Claim 11 recites the limitation “tables” in line 3. It is not clear if this is a new instance or includes the “tables” mentioned in line 5 of claim 10.
Claim 12 recites the limitation “tables” in line 2. It is not clear if this is a new instance or includes the “tables” mentioned in line 5 of claim 10.
Claim 12 recites the limitation “the radiation dose” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation “the source” in line 4. It is not clear which source is being referred to as there can be more than one.

Claim 14 recites the limitation “one or more parameters” in line 16. It is not clear if this is the same as or different than the “a plurality of parameters” mentioned in line 3 of the claim.
Claim 14 recites the limitation “the determined distributions of the alpha, electron, and photon radiation” in lines 17-18. There is no determination distribution of alpha radiation. Instead, there is the step of determining a distribution of a dose resulting from alpha radiation.
Claims 15-32 inherit the deficiencies of claim 14 and are likewise rejected.

Claim 16 recites the limitation "the concentration of lead-212" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a single source” in line 3. It is not clear if this is a new instance or is a part of the “sources” mentioned in line 6 of claim 14. 
Claim 17 recites the limitation “the distributions of the sources” in line 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the distribution of alpha radiation" in lines 3 and 5-6.  There is insufficient antecedent basis for this limitation in the claim. This should be –the distribution of a dose resulting from alpha radiation--.
Claim 20 recites the limitation “radiation distributions” in line 4. It is not clear if this is a new instance or refers to the radiation distributions mentioned in line 11 or 15 of claim 14.
Claim 20 recites the limitation "the layout from one of the tables" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the duration of the effectiveness of the sources of the layout" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “determining the distribution of alpha radiation comprises” in lines 2-3. There is no step of determining the distribution of alpha radiation mentioned in the preceding claim. The limitation should be –determining the distribution of the dose resulting from alpha radiation--. 
Claim 23 recites the limitation “the determination” in line 3. It is not clear if this refers to the determination step mentioned in line 11 or 14 of claim 14. 
Claim 23 recites the limitation “the treatment” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the locations" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is unclear because the limitation is stating to ignore a limitation that is previously required.  
Claim 26 recites the limitation “based on at least one equation which depends and a diffusion coefficient of lead-212” in lines 3-4. It appears there is missing text after the term “depends” which makes the claim unclear.
Claim 27 recites the limitation “the range” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the tissue type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 does not further limit the preceding claim because it does not include a limitation that was previously required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-28 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-28 of copending Application No. 17497937 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claim is directed to a process, which is a statutory category.
Step 2A, Prong 1:  The claim has several steps that can be considered as mental processes. These steps are the calculating, determining, and setting steps mentioned in the claim.
Step 2A, Prong 2: Additional steps and elements present in the claim do not integrate the judicial exception into practical application. First, the receiving steps can be considered as insignificant extra-solution data gatherings steps. Second, the processor present in the claim is generic and is part of the data gathering steps. The processor is now shown to be involved in calculating, determining, and setting steps. Third, the abstract idea in the claim is not used to effect a particular treatment or prophylaxis. 
Step 2B: The claim as a whole is directed towards the abstract idea. The extra steps present are considered as insignificant extra-solution activity required by the abstract idea. The abstract idea is not used for improvements to the functioning of a machine or technical field present,  and there is no particular machine used for the abstract idea.
Claims 15-28 do not add elements that can be considered as significantly more than the abstract idea as the claims further define elements considered to be mental processes or introduce new steps that can be considered as mental processes. Thus claims 15-28 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-14, 17, 18, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0018607 (Maier) in view of “A New Radiation Concept, Treatment of Squamous Cell Carcinoma by Alpha-radiation Based Brachytherapy (Alpha DaRT)” by Popovtzer et al. (hereinafter Popovtzer).
In regards to claim 1, Maier discloses an apparatus for planning radiation therapy treatment session (abstract), comprising an output interface (para. [0049], "output devices such as an LCD display"); a memory (para. [0049] "memory") configured with a plurality of tables (para. [0031] "look-up table") which provide an accumulated measure of radiation over a specific time ("multiplied by the dwell times") period, due to one or more types radiotherapy sources which emit daughter radionuclides from the source, for a plurality of different distances and angles relative to the radiotherapy source; and a processor (para. [0014], [0017], [0049], [0052]) configured to receive a description of a layout of a plurality radiotherapy sources in a tumor (para. [0030]-[0031] has a map which shows areas of cancer, "a grid of dose points", "seed positions Pj"), to calculate a radiation dose distribution in the tumor responsive to the layout, using the tables in the memory (para.[0030] and [0031] show a map that shows areas of cancer; para. [0034] "The total dose resulting from all implanted seeds for each dose point may be calculated by: Di=Sumj(dj)"), and to output feedback for the treatment responsive to the radiation dose distribution, through the output interface (para. [0039]).
Maier does not specifically disclose diffusing- alpha emitter radiation therapy source, however using this type of radioactive source is already known in brachytherapy (see Popovtzer). Popovtzer states that due to the short half-life of alpha particles, only small amounts of the isotopes disperse in the body (see Materials/Methods and Results). Thus, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify the device of Maier to use a diffusing-alpha emitter radiation therapy source as taught by Popovtzer in order to limit dispersion of the radiation in the body.
In regards to claim 2, Maier and Popovtzer disclose the limitations of claim 1. In addition, Maier discloses said apparatus wherein the memory is configured with a plurality of tables for different time periods for a single source type, and wherein the processor is configured to determine a treatment duration of the layout, and to select tables to be used in calculating the radiation dose distribution responsive to the treatment duration (implicit from para. [0031], "each individual therapy dose map is multiplied by the dwell times corresponding to the seed at a determined location prior to summing", " ... stored as a look-up table to speed later calculations of the treatment plan"). 

In regards to claim 3, Maier and Popovtzer disclose the limitations of claim 1. In addition, Maier discloses said apparatus wherein the memory is configured with a plurality of tables for sources of a single source type in different zones of the tumor, and wherein the processor is configured to select tables to be used in calculating a radiation dose from each source in the layout, respective to the zone in which a source is located (implicit from para. [0031]-[0032], "A determined dose map for a distribution of brachytherapy seeds may be expressed as a sum of a series of individual therapy dose maps, each of which individual therapy dose maps may correspond to an individual seed placement at a different location", " ... stored as a look-up table to speed later calculations of the treatment plan"). 

In regards to claim 4, Maier and Popovtzer disclose the limitations of claim 3. In addition, Maier shows in para. [0030]-[0032] that software run by the computer determines a therapy dose map with areas to be spared and irradiated and the placement of seeds in different locations. This can be interpreted as the determination of a zone in which a source is located in response to a distance between the source and an edge of the tumor.
In regards to claim 5, Maier and Popovtzer disclose the limitations of claim 1. In addition, Maier shows in para. [0030]-[0040] that software run by the computer determines a therapy dose map with areas to be spared and irradiated and the placement of seeds in different locations. Para. [0033]-[0040] show software run by the computer identifies areas of the tumor for which the dose is below a threshold (areas which need to achieve a desired dosage) and suggest changes to the layout which brings a radiation dose in the identified areas to above the threshold (changes in seed locations or dwell times to make a satisfactory dose map would require suggestions before acceptance or approval of a treatment plan).
In regards to claim 6, Maier and Popovtzer disclose the limitations of claim 1. In addition, Maier shows in para. [0027] and [0030]-[0040] that iterative adjustments are made in the process of determining and selecting a treatment plan and dosage map including seed placements and dwell times, which would require repeating the calculation of radiation dose distribution for a plurality of treatment durations  and selecting one of the durations responsive to the calculations.
In regards to claim 9, Maier and Popovtzer disclose the limitations of claim 1. In addition, the accumulated measure of radiation provided by a table in the plurality of tables would require at least one number density of a radionuclide when determining the dose maps shown in para [0030]-[0040] because the seeds would be at least one type of radionuclide.

In regards to claim 10, Maier discloses a method implemented by an apparatus for planning radiation therapy treatment session (abstract), comprising
receiving, by a processor (para. [0014], [0017], [0049], [0052]), a description of a layout of a plurality of DaRT radiotherapy sources in a tumor (para. [0030]-[0031] has a map which shows areas of cancer, "a grid of dose points", "seed positions Pj");
calculating, by the processor, a radiation dose distribution in the tumor responsive to the layout, using tables which provide an accumulated measure of radiation over a specific time period (para. [0031] look-up table used for dosing and seed positioning; para. [0034] "The total dose resulting from all implanted seeds for each dose point may be calculated by: Di=Sumj(dj)"), for a plurality of different distances and angles; and 
outputting from the processor feedback for the treatment responsive to the radiation dose distribution (para. [0039]).
Maier does not specifically disclose diffusing- alpha emitter radiation therapy source; however, using this type of radioactive source is already known in brachytherapy (see Popovtzer). Popovtzer states that due to the short half-life of alpha particles, only small amounts of the isotopes disperse in the body (see Materials/Methods and Results). Thus, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify the method of Maier to use a diffusing-alpha emitter radiation therapy source as taught by Popovtzer in order to limit dispersion of the radiation in the body.


In regards to claim 11, Maier and Popovtzer disclose the limitations of claim 10. In addition, Maier discloses that the processor determines a treatment duration of the layout, and selects tables to be used in calculating the radiation dose distribution responsive to the treatment duration (implicit from para. [0031], "each individual therapy dose map is multiplied by the dwell times corresponding to the seed at a determined location prior to summing", " ... stored as a look-up table to speed later calculations of the treatment plan"). 
In regards to claim 12, Maier and Popovtzer disclose the limitations of claim 10. In addition, Maier discloses that the apparatus used in the method has a plurality of tables for sources of a single source type in different zones of the tumor, and that the processor of the apparatus selects tables to be used in calculating a radiation dose from each source in the layout, respective to the zone in which a source is located (implicit from para. [0031]-[0032], "A determined dose map for a distribution of brachytherapy seeds may be expressed as a sum of a series of individual therapy dose maps, each of which individual therapy dose maps may correspond to an individual seed placement at a different location", " ... stored as a look-up table to speed later calculations of the treatment plan"). 
In regards to claim 13, Maier and Popovtzer disclose the limitations of claim 10. In addition, Maier shows in para. [0027] and [0030]-[0040] that iterative adjustments are made in the process of determining and selecting a treatment plan and dosage map including seed placements and dwell times, which would require repeating the calculation of radiation dose distribution for a plurality of treatment durations  and selecting one of the durations responsive to the calculations.   

In regards to claim 14, Maier discloses a method of planning a radiotherapy treatment session (para.[0014], [0017], [0049], [0052]; method is implemented by a computer systems with at least one processor), comprising
receiving, by a processor, a plurality of parameters of tissue of a tumor requiring radiotherapy (para. [0030]-[0031] has a map which shows areas of cancer , [0042]);
receiving, by the processor, an indication of a layout of radiation therapy sources to be placed in the tumor (para. [0043] –[0044] show a brachytherapy dose map which would have the layout of the therapy sources around the cancer area); 
calculating a distribution of radionuclides in the tumor, responsive to the layout of sources; determining a distribution of a dose resulting from radiation emitted in the tumor responsive to the calculated distribution; determining an electron and a photon radiation dose distribution in the tumor, responsive to the sources (implicit from para. [0031] " ... protocol for brachytherapy dose calculations."); and setting one or more parameters of the radiotherapy treatment session responsive to the determined distributions of the alpha, electron and photon radiation (implicit from para. [0054]).
Maier does not specifically disclose determining a distribution of a dose resulting from alpha radiation nor does Maier explicitly state the specific radionuclides, however using this type of radioactive radiation is already known in brachytherapy (see Popovtzer). Popovtzer states that due to the short half-life of alpha particles, only small amounts of the isotopes disperse in the body (see Materials/Methods and Results) Popovtzer also states that radon-220, lead-212, and bismuth-212 are radionuclides that emit alpha radiation. Thus, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to modify the method of Maier to use a diffusing-alpha emitter radiation therapy source as taught by Prpovtzer in order to limit dispersion of the radiation in the body.
In regards to claim 17, Maier and Popovtzer disclose the limitations of claim 14. In addition, Maier shows in para. [0016], [0018], and [0030]-[0034] that the calculation of the distribution of radionuclides in a dose map comprises calculating a distribution of the radionuclides for a single source (individual therapy dose maps) and summing the distributions of the sources in the layout (summing the dose values of one or more potential therapy locations/individual dose maps). 
In regards to claims 18 and 19, Maier and Popovtzer disclose the limitations of claim 14. In addition, Maier shows in para. [0030]-[0040] that there is a process (setting parameters of the radiotherapy treatment session) that makes adjustments to the dose map which include adjusting seed locations (adjusting the layout of the sources) and adjusting dwell times (can be considered as selecting an activity of the sources).
In regards to claim 23, Maier and Popovtzer disclose the limitations of claim 14. In addition, Maier shows the step of repeating the determination for a plurality of different durations (para [0027], [0039], [0052]-[0054]; iterative approaches to refine treatment plan which includes adjustments of dwell times (durations)). Approval of a treatment plan, as noted in para [0040] requires the selection of a duration of the treatment responsive to the repeated determinations.
In regards to claim 24, Maier and Popovtzer disclose the limitations of claim 14. In addition, Maier shows in para. [0026], [0029]-[0040] the process of determining at treatment plan. Maier shows receiving an image with the regions having higher likelihood of cancer (area of the tumor) and the sources in planned locations (para [0030]-[0032]). Maier further shows determining the locations of the sources in the tumor in response to the image (see para [0032]-[0040]).

Allowable Subject Matter
Claims 7, 8, 15, 16, 20-22, and 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; the double patenting rejections; and/or the rejections under 35 U.S.C 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 7, the prior art of record does not teach or suggest a device as claimed by Applicant, where the accumulated measure of radiation provided by a table in the plurality of tables comprises an accumulated radiation dose due only to alpha radiation. 
In regards to claim 8, the prior art of record does not teach or suggest a device as claimed by Applicant, where the accumulated measure of radiation provided by a table in the plurality of tables comprises an accumulated radiation dose due to alpha radiation AND one or more of electron and photon radiation.
 In regards to claim 15, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein calculating the distribution of radon-220, lead-12, and bismuth-212 is performed as a function of diffusion coefficients of radon-220 and lead-212 in the tumor.
   In regards to claim 16, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein calculating the distribution of radon-220, lead-12, and bismuth-212 is performed by solving a migration equation of lead-212 including a leakage factor which is a product of the concentration of lead-212 and a constant.
In regards to claim 20, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein calculating the distribution of radon-220, lead-12, and bismuth-212 in the tumor and determining the distribution of a dose resulting from alpha radiation comprises preparing in advance tables of radiation distributions for a plurality of different tumor types and calculating the distribution of a dose resulting from alpha radiation by summing values matching the layout from one of the tables.
 Claims 21-22 are dependent on allowed matter from claim 20 and would be allowable once the 112 rejections are overcome.

In regards to claim 25, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein determining the electron and the photon radiation dose distribution is performed in a manner ignoring the distribution of radon-220, lead-212, and bismuth-212 in the tumor.
In regards to claim 26, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of calculating based on at least one equation which depends on a diffusion coefficient of lead-212, and wherein the value of the diffusion coefficient of lead-212 is calculated as a function of a diffusion length of lead-212.
Claims 27-28 are dependent on allowable matter from claim 26 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791